      Case 18-20077-tnw             Doc 87      Filed 12/06/19 Entered 12/06/19 09:24:04                          Desc Main
                                                Document     Page 1 of 1


                                        UNITED STATES BANKRUPTCY COURT
                                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                               COVINGTON DIVISION

                IN RE:

                DWAYNE STEPHEN JERAULD                                                  CASE NO. 18-20077

                DEBTOR(S)

                                   ORDER ON TRUSTEE’S MOTION TO MODIFY PLAN


                         The chapter 13 trustee having filed a motion to modify a confirmed plan pursuant to 11

                U.S.C. § 1329 and the court being sufficiently advised, IT IS ORDERED:

                         The motion is SUSTAINED. The plan modification is approved.



                Order Tendered By:

                /s/ Beverly M. Burden
                Beverly M. Burden
                Chapter 13 Trustee
                KY #09330
                PO Box 2204
                Lexington KY 40588-2204
                (859) 233-1527
                notices@ch13edky.com


                Copies To:

                Debtor

                Debtor's Attorney




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Tracey N. Wise
                                                                  Bankruptcy Judge
                                                                  Dated: Friday, December 6, 2019
                                                                  (tnw)
